JANVIER, J.
This matter comes before us on motion to dismiss the appeal on the ground that the appellant has acquiesced in the judgment by voluntarily making a payment on account thereof.
On original hearing, Tolmas vs. Lofaso, 10 La. App. 785, 122 So. 907, we remanded the matter to the district court so that evidence might be submitted on the question of whether or not the judgment had been acquiesced in by payment on account.
In the court below the new evidence which was submitted consisted solely of a statement made by appellant himself to the effect that he had voluntarily paid $500 on account of the judgment.
There can be no question that such a voluntary payment constitutes acquiescence in the judgment and authorizes us to dismiss the appeal. Raines et al. vs. Dunson et al., 143 La. 321, 78 So. 574; Jolley vs. Vivian, 131 La. 937, 60 So. 622; Sims vs. Jeter, 129 La. 262, 55 So. 877.
It is therefore ordered, adjudged, and decreed that the appeal herein be and it is dismissed .at the cost of appellant.